Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2014

                           No. 04-13-00663-CR and 04-13-00713-CR

                                   Dillan William STANLEY,
                                           Appellant
                                                v.
                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR8100B
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        On January 31, 2014, appellant filed a motion to consolidate appellate cause numbers 04-
13-00663-CR and 04-13-00713-CR. According to appellant’s attorney, he was unaware
appellant’s previous counsel filed a notice of appeal on October 1, 2013—resulting in appellate
cause number 04-13-00663-CR—when he filed a notice of appeal on October 16, 2013—
resulting in appellate cause number 04-13-00713-CR. The records in both appeals have already
been filed.

        It is therefore ORDERED that the two cases shall be consolidated for briefing and
argument purposes (if argument is requested and granted). The parties shall file motions, briefs,
and other pleadings as if the two appeals were one case, but shall put both appeal numbers in the
style of the case. If oral argument is requested and granted, both cases shall be argued together,
as a single appeal, and the total time limit for each side at oral argument shall equal the ordinary
time limit for a single appeal. The court will dispose of the entire case with the same judgment,
opinion, and mandate. This order does not extend the briefing schedule, and appellant’s brief
remains due February 10, 2014.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.




                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court